Citation Nr: 0023543	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than July 14, 1995 
for the grant of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had service from March 1969 to July 1972.


FINDINGS OF FACT

1.  On March 24, 1995, the RO received the veteran's 
application for service connection for PTSD, and in December 
1996, the RO granted service connection and rated the 
disability as 70 percent disabling, effective November 7, 
1996.

2.  The RO received notice of disagreement for the assigned 
effective date, and in May 1997 assigned an effective date of 
March 24, 1995.  

3.  In July 1997, the RO received the veteran's application 
for a total rating based on individual unemployability, and 
in May 1998 granted a total rating based on individual 
unemployability, effective from July 14, 1995.

4.  It is factually ascertainable that the veteran was unable 
to obtain and maintain substantially gainful employment on 
March 24, 1995.


CONCLUSION OF LAW

Entitlement to an effective date to March 24, 1995 for the 
grant of a total rating for individual unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. §§ 
5110(a), (b)(2), 5107 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 
3.400(o)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that entitlement to an earlier effective 
date to March 24, 1995 is warranted because that is when he 
initially filed his claim.  

For PTSD, prior to November 7, 1996 a 70 percent rating 
applied if there was severe social impairment and the 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe inability to obtain or retain 
employment.  A 100 percent evaluation applied if the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

Additionally, a total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided, that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

The VA will also grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

Pursuant to 38 U.S.C.A. § 5101(a) (West 1991), a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  A 
claim by a veteran for compensation may be considered to be a 
claim for pension.  38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Regarding effective dates, as a general rule, Title 38 of the 
United States Code provides that, unless specifically 
provided otherwise, the effective date of a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
However, Title 38 of the United States Code also provides 
that the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997).

Applicable regulation provides that except as provided in 
paragraph (o)(2) of this section and § 3.401(b), the proper 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  Section 3.400(o)(2) states that for disability 
compensation, the proper effective date is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date, otherwise date of receipt of claim.  38 
C.F.R. § 3.400(o)(2).

Entitlement to an earlier effective date of March 24, 1995 
for the grant of a total rating based on individual 
unemployability is warranted.  In this case, the record shows 
that the RO received the veteran's application for 
compensation and pension, wherein he sought, inter alia, 
entitlement to service connection for PTSD on March 24, 1995, 
and after perfecting a timely appeal therefrom, in December 
1996 the RO granted service connection for PTSD.  In May 1997 
the RO rated the disability as 70 percent disabling, 
effective March 24, 1995.  Even though the veteran did not 
initially disagree with the assigned rating percentage (as in 
April 1997 he disagreed with the assigned effective date of 
November 7, 1996, arguing that the effective date should be 
the date of the filing of his claim), the evidence shows that 
in July 1997, within a year of the December 1996 rating 
action granting service connection for PTSD, the veteran 
expressed disagreement with assigned 70 percent disability 
rating.  In July 1997 the veteran filed an application for a 
total rating based on individual unemployability and on 
separate statement, noting that he had been unable to work 
since his separation from service.  

Interpreting the evidence in a light most favorable to the 
veteran, the objective clinical evidence reasonably 
demonstrates that he was entitled to a total rating based on 
individual unemployability on March 24, 1995.  Although VA 
outpatient treatment and examination reports dated from 1995 
to 1996 show that his Global Assessment Functioning score 
ranged from 50-65, VA medical reports and private medical 
reports indicate that he was often unemployed and had 
difficulty maintaining employment.  In June 1995, J.E.M., 
M.S.W., noted that the veteran had PTSD and experienced 
nightmares.  The veteran also had great difficulty with 
relationships and was often unemployed, moving from place to 
place and unable to concentrate.  He worked as a mechanic and 
worked jobs here and there.  The VA examination report dated 
in September 1995 noted that he veteran had had 5 jobs since 
February and prior to that he was almost continuously 
unemployed since 1982.  Further, VA clinical entries show in 
February 1995 the veteran was unemployed but in July 1995 he 
worked as a mechanic and fish processor, and a psychiatric 
evaluation report dated in May 1996 documents that he had 
been unemployed since 1981.  Although the veteran stated that 
he could function as a mechanic, the diagnosis was PTSD 
(severe) with poor level of functioning.  The medical 
evidence thereafter substantiates the veteran's 
unemployability.  See June 1996 medical statement from M.F.; 
VA examination report dated in July 1996; April 1998 Report 
of Contact showing that the veteran had worked with one 
employer for the month of December 1995 but had not worked 
since that time, and Report of Contact from another employer 
showing that the veteran worked for three weeks in December 
1995 and for one week in January 1996.  Based on the 
aforementioned medical evidence, the Board finds that it is 
factually ascertainable that the veteran was unemployable at 
the filing of his claim in March 1995.  

Given that the veteran expressed disagreement with the 
initial rating determination and that the objective evidence 
demonstrates that the veteran was unable to obtain and 
maintain substantially gainful employment in March 1995, the 
Board finds that entitlement to an earlier effective date of 
March 24, 1995 is warranted.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); AB v. Brown, 6 Vet. App. 35 
(1993);Fenderson v. West, 12 Vet. App. 119 (1999) (staged 
ratings); 38 C.F.R. § 3.151, 3.155(c).  

However, entitlement to an effective date prior to March 24, 
1995 is not warranted.  The record is devoid of any 
substantiating clinical data dated prior to March 24, 1995 
showing that the veteran was entitled to a total rating prior 
to this date.  Receipt of the March 24, 1995 application is 
the first evidence of record showing the veteran's 
unemployability.  Applying the benefit-of-the-doubt doctrine 
when construing the evidence of record, the Board finds that 
entitlement to an effective date to March 24, 1995 and no 
earlier is warranted.  38 U.S.C.A. §§ 5107(b), 5110; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3, 
3.400(o)(2).  The appeal is granted. 


ORDER

Entitlement to an earlier effective date to March 24, 1995 
for the grant of a total rating based on individual 
unemployability is granted, subject to the regulations 
pertinent to the disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

